Exhibit 10.32

[SEARS HOLDINGS LETTERHEAD]

February 17, 2010

Mr. John Goodman

[Address Omitted]

Restatement of Amended and Restated Offer Letter dated November 14, 2009

Dear John,

The purpose of this letter is to restate the amended and restated offer Letter
dated November 14, 2009 (which letter restated your October 23, 2009 offer
letter) between you and Sears Holdings Corporation (“Sears”) to incorporate a
correction to your 2010 LTIP. Effective February 17, 2010, your November 14,
2009 amended and restated offer letter is fully restated as provided herein.
This correction has been approved by the Compensation Committee of SHC’s Board
of Directors (“Compensation Committee”), and therefore this letter serves as
confirmation of our restated offer.

The key elements of your compensation package are as follows:

 

  •  

Your start date was November 9, 2009.

 

  •  

You will hold the position with Sears Holdings Corporation (“SHC”) of Executive
Vice President - Apparel and Home. You will report to and be a member of the
Holding Company Business Unit as well as a member of the Holding Company
Business Unit’s board of directors and will be lead director for the Sears
Apparel and Home Fashion and Household Goods boards.

 

  •  

Annual base salary at a rate of $800,000.

 

  •  

Participation in the Sears Holdings Corporation Annual Incentive Plan with an
annual incentive opportunity of 100% of your base salary. Your target incentive
under the Sears Holdings Corporation 2009 Annual Incentive Plan (“2009 AIP”) was
prorated from your start date through January 30, 2010, the last day of SHC’s
2009 fiscal year. Any incentive payable with respect to a fiscal year will be
paid by April 15 of the following fiscal year.

 

  •  

You will participate in a Long-Term Incentive Program that is effective from
January 31, 2010 (i.e., first day of the 2010 fiscal year) to the end of fiscal
year 2012 (“2010 LTIP”) at a target award of $4,000,000 (“target award”). Payout
under your 2010 LTIP will be tied to achieving one hundred percent (100%) of the
Apparel and Home Business Unit BOP (“A&H BOP”) equivalent to the fiscal year-end
2006 performance level (“2006 target performance level”) by the end of the 2012
fiscal year. Annual performance plans will be subject to approval by SHC and
will be adjusted for store sales, closures, or openings pursuant to the approval
process of the Compensation Committee of the SHC Board of Directors
(“Compensation Committee”). The threshold for payout will be eighty five percent
(85%) of the 2006 A&H BOP, with a corresponding payout of forty percent (40%) of
the target award (i.e., $1,600,000). The payout percentages are straight line
interpolated for A&H BOP performance between threshold and the 2006 target
performance level. For every one percent (1%) increase above the 2006 target
performance level, your payout will increase by four percent (4%) of the target
award, with a maximum payout of one hundred fifty percent (150%) of the target
award. Further details regarding your 2010 LTIP will be provided to you
following your start date. Beyond the 2010 LTIP, you will next become eligible
for a new long-term incentive program beginning in fiscal year 2013.



--------------------------------------------------------------------------------

Mr. Goodman

February 17, 2010

Page 2

 

  •  

You received a grant of restricted stock valued at $2,000,000 under the Sears
Holdings Corporation 2006 Stock Plan. The number of restricted shares granted
was determined using the market closing price of Sears Holdings shares on the
grant date. The grant date was the first (1st) business day following the later
of (a) the date upon which we received both your executed Executive Severance
Agreement (referred to below) and the approval of the Compensation Committee or
(b) your start date. You were also eligible to receive an additional restricted
stock grant (“additional grant”) equivalent to (1X) the dollar amount of SHC
shares purchased by you within sixty (60) calendar days after the formal
announcement of your hiring (“your stock purchase”), up to a maximum additional
share value of $1,000,000. The number of restricted shares granted under this
additional grant (noted above) was determined using the market closing price of
Sears Holdings shares on the grant date. The grant date of the additional grant
was the fifth (5th) business day following the later of (a) the date upon which
we received your executed Executive Severance Agreement (see below), notice and
confirmation of your stock purchase, and the approval of the Compensation
Committee, or (b) your start date. Any and all of the restricted shares granted
will be scheduled to vest on a graded basis, with twenty-five percent (25%) of
the total shares granted vesting on each of the next four (4) anniversaries of
each corresponding grant date. Your restricted stock grant(s) were contingent
upon you signing the Executive Severance Agreement (referred to below).

 

  •  

You received a one-time sign-on bonus of $250,000 (gross). This sign-on bonus
was paid within thirty (30) days following your start date. In the event you
voluntarily terminate your employment with SHC or are terminated by SHC for
“Cause” (as defined in the Executive Severance Agreement referred to in the
paragraph below), you will be required to repay one hundred percent (100%) of
the sign-on bonus if such termination occurs within the first six (6) months
following your start date or fifty percent (50%) if such termination occurs
within the second six (6) months following your start date.

 

  •  

You were required to sign an Executive Severance Agreement. If your employment
with SHC terminates for any of the severance-eligible reasons provided for in
the Executive Severance Agreement, you will receive one (1) year of salary
continuation, equal to your base salary at the time of termination, subject to
mitigation. Under the Executive Severance Agreement, you agree, among other
things, not to disclose confidential information and not to solicit employees
for one (1) year following termination of employment. As noted above, the
restricted stock grants were conditioned upon you signing this Executive
Severance Agreement.

 

  •  

You are required to travel weekly to the Hoffman Estates Support Center or the
SHC Design Office based in New York City initially, and as reasonably requested
after January 1, 2010, but will be primarily located in San Francisco,
California. You agree to continue to use reasonable best efforts to open a San
Francisco, California office, and SHC agrees to use reasonable best efforts to
work with you to establish a significant Kmart Apparel presence in San Francisco
by the end of the 2010 fiscal year. You will be reimbursed for all travel
expenses under the SHC standard corporate travel policy, as appropriate.

 

  •  

There is a mutual expectation that you will build a world class team of
merchants in the Home and Apparel organizations, placing a higher emphasis on
the Kmart Apparel team initially.

 

  •  

You are eligible to receive four (4) weeks paid vacation per fiscal year, with
one week paid vacation in the partial fiscal year ended January 31, 2010. Added
to this, you will qualify for six (6) paid National Holidays each year. You will
be eligible for up to four (4) Personal Days per year, after completing six
(6) months of service.



--------------------------------------------------------------------------------

Mr. Goodman

February 17, 2010

Page 3

 

  •  

You are eligible to participate in all retirement and welfare programs on a
basis no less favorable than other executives at your level, in accordance with
the applicable terms, conditions and availability of those programs.

By executing this restatement of your November 14, 2009 amended and restated
offer letter, you agree to be legally bound by its provisions. If you need
additional information or clarification, please call. To accept, sign below and
return this restated offer letter to my attention.

Sincerely,

 

/s/ J. David Works

   J. David Works    Accepted:   

/s/ John Goodman

   2/18/10 John Goodman    Date